               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION

ARIANE ROWLAND,and JAMIE                  Cause No. CV 20-59-BLG-SPW
SCHULZE,
                                          ORDER RE MOTION TO COMPEL
             Plaintiffs,                  HARDIN CONGREGATION'S
                                          SUBPOENA
      vs.



WATCHTOWER BIBLE AND
TRACT SOCIETY OF NEW YORK,
INC., and WATCH TOWER BIBLE
AND TRACT SOCIETY OF
PENNSYLVANIA,

             Defendants.




      This matter comes before the Court on Plaintiffs Ariane Rowland and Jamie


Schulze's Motion to Compel Re: Hardin Congregation of Jehovah's Witnesses

("Hardin Congregation") Subpoena, filed April 21, 2021. (Doc. 48). The Court

granted the Hardin Congregation's Motion to Intervene (Doc. 55) and the Hardin

Congregation filed a response to the Motion to Compel on May 5, 2021 (Doc. 56).

Defendants Watch Tower Bible and Tract Society of Pennsylvania("WTPA")and

Watchtower Bible and Tract Society of New York, Inc.("WTNY")joined in the

Hardin Congregation's opposition.(Doc. 58). Plaintiffs filed their reply on May 14,


                                         1-
